Citation Nr: 1445351	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  12-04 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to an effective date earlier than November 30, 2009, for the grant of service connection for coronary artery disease, status post myocardial infarction.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for bilateral hearing loss and for tinnitus.  This matter further comes before the Board from a November 2010 rating decision in which the RO granted service connection for coronary artery disease, status post myocardial infarction, and assigned a 100 percent disability rating, effective from November 30, 2009.

The issues of entitlement to service connection for right ear hearing loss and for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The preponderance of the competent evidence of record is against a finding that the Veteran has a left ear hearing loss disability, for VA purposes, that may be related to active service.

2. The Veteran's formal claim for service connection for coronary artery disease, was received on November 30, 2009, and there is nothing in the record received prior to November 30, 2009, that could be construed as an informal claim of service connection for coronary artery disease, status post myocardial infarction.


CONCLUSIONS OF LAW

1. Left ear hearing loss was not incurred in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2. An effective date earlier than November 30, 2009, for the grant of service connection for coronary artery disease, status post myocardial infarction, is denied.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006). The U.S. Supreme Court has held that the burden of proving harmful error rests with the party raising the issue, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in December 2009 and March 2010 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  These letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board also notes that in these letters,  the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

With regard to the duty to assist, the Board notes that pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  With regard to the claim for service connection for left ear hearing loss, on a VA examination in April 2010, left ear hearing loss for VA purposes was not found; thus a VA medical opinion addressing a medical nexus is not necessary or warranted.  38 C.F.R. § 3.159(c)(4).  Additionally, with regard to the claim for earlier effective date, the Board notes that this claim is essentially considered based on the evidence of record, and does not require further evidentiary development, to include obtaining a VA examination.  

Further, VA has obtained all identified and available service and post-service treatment records for the Veteran.  It appears that all obtainable evidence identified by the Veteran relative to his claims has been associated with the claims folder, and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board concludes that VA has satisfied its duty to notify and assist the Veteran in this matter.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Service Connection Claim

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

For the purpose of applying the laws administered by VA, impaired hearing is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or higher; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran contends he has bilateral hearing loss as a result of his in service exposure to excessive noise.  The record reflects that in service he was a field artillery crewman.  The RO has conceded noise exposure and the Board concurs. 

Service treatment records (STRs) show that the Veteran underwent audiological testing on entrance to and separation from active service, however there was no report of or finding of any hearing loss.  The Board acknowledges that the lack of any evidence showing he exhibited hearing loss consistent with the regulatory threshold requirements for hearing disability (38 C.F.R. § 3.385) during service is not fatal to his claim.  Further, the laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

The record reflects that despite the Veteran's contentions and his exposure to excessive noise in service, there has been no competent medical evidence showing that he has any current left ear hearing loss disability as prescribed by VA standards.  38 C.F.R. § 3.385.  Thus, the threshold requirement for service connection - competent medical evidence of the current existence of the claimed disorder - has not been met.  Brammer v. Derwinski, supra. 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the levels of his sensorineural hearing loss, if any, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Determining the presence of hearing loss for VA purposes is not readily amenable to mere lay diagnosis, as the evidence shows that audiometric testing and other specific clinical findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although the Board readily acknowledges that the Veteran is competent to report symptoms of decreased hearing acuity, there is no indication that he is competent to diagnose hearing loss for VA purposes.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

As the Veteran does not have left ear hearing loss disability, as defined by regulation, service connection is not warranted.  The preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a left ear hearing loss must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

III. Earlier Effective Date Claim

The Veteran essentially contends he should be entitled to an effective date earlier than November 30, 2009, for the grant of service connection for coronary artery disease, status post myocardial infarction.

By November 2010 rating decision, the RO granted service connection for coronary artery disease, status post myocardial infarction, based on the Veteran's presumed exposure to herbicides in Vietnam.  An effective date of November 30, 2009, was assigned, as this is the date his claim for service connection was received.

Generally, the effective date of an award based on an original claim for disability compensation shall be the day following separation from active service or date entitlement arose, if the claim is received within one year after separation from service; otherwise, the effective date of the award will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

There are some exceptions to the regulations set forth in 38 C.F.R. § 3.400.  First, if compensation is awarded pursuant to a liberalizing law, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the date of the change in the law.  In no event shall the increase be retroactive for more than one year from the date of application for the award or the date of administrative determination, whichever is earlier.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a); see also McCay v. Brown, 9 Vet. App. 183 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 1997).

Herein, the liberalizing law change occurred, effective August 31, 2010, in which ischemic heart disease was added to the list of disorders for which service connection may be granted on a presumptive basis for Veterans exposed to Agent Orange during service.  Ischemic heart disease includes, but is not limited to, coronary artery disease.  38 C.F.R. § 3.309(e).  The final rule was applicable to claims received by VA on or after August 31, 2010, and to claims pending before VA on that date.

A second exception to the regulations regarding effective dates for disability compensation involves those Veterans who qualify as eligible under 38 C.F.R. § 3.816.  See also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 1989).  Under that regulation, a Nehmer class member is a Veteran who served in the Republic of Vietnam and who has a "covered herbicide disease."  See 38 C.F.R. § 3.816(b).

Because service connection for coronary artery disease was granted based on the Veteran's exposure to herbicides while serving in the Republic of Vietnam, the Veteran is a Nehmer class member as is contemplated under 38 C.F.R. § 3.816(b).  Under this section, if VA denied compensation for a covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the date VA received the claim on which the prior denial was based or the date the disability arose, whichever is later.  If a veteran's claim for disability compensation for the covered herbicide disease was either (1) pending before VA on May 3, 1989, or (2) was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the date such claim was received by VA or the date the disability arose, whichever is later. 38 C.F.R. § 3.816.  If neither of these conditions is met, then the effective date will be determined under 38 C.F.R. §§ 3.114 and 3.400.

As note previously, the Veteran is a "Nehmer class member" in that he is a veteran with service in the Republic of Vietnam who has a diagnosed "covered herbicide disease" (i.e., coronary artery disease).  However, the Veteran is not entitled to an earlier effective date in this case under these regulations.  

Here, the Veteran submitted his formal claim for service connection for coronary artery disease on  November 30, 2009.  As noted above, ischemic heart disease was included as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e), which was made effective by VA as of August 31, 2010.  As the Veteran's claim was submitted after May 3, 1989, but before August 31, 2010, based on section 3.816, his effective date should be either the date disability arose or the date of claim, whichever is later. Accordingly, the Board will first consider whether this disorder actually arose before or after he submitted his claim.  

In that regard, the evidence indicates that the Veteran's heart disease was apparent before he submitted his November 2009 claim.  Specifically, VA treatment records indicate that he was treated for coronary artery disease as early as of September 2006, thus, his disability arose at least as early as September 2006.  

Turning to the question of date of claim, in this case the Veteran did not submitted an informal or formal claim for service connection for coronary artery disease prior to November 30, 2009,  under either § 3.155 or § 3.157.  Additionally,  neither he nor his representative have alleged that he submitted an earlier application for service connection for coronary artery disease.  While VA treatment records indicate he was treated for coronary artery disease as of September 2006, there is no provision in the law for awarding an earlier effective date on such a basis.  The mere existence of a disability does not constitute a claim of service connection for such disability.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32 (1998).  The Board concludes there is nothing in the record to suggest the Veteran filed a claim prior to November 30, 2009.  Thus, his date of claim is November 30, 2009.

Accordingly, although there is indeed evidence that establishes that his heart disease arose in 2006, the earliest effective date available is his date of claim, November 30, 2009,  because that is the later of the two dates and the Nehmer rule does not result in a greater benefit to him.  See 38 C.F.R. § 3.816. Based on the foregoing, an effective date earlier than November 30, 2009 for service connection for coronary artery disease, status post myocardial infarction, is not warranted, and the claim for an earlier effective date is denied.


ORDER

Service connection for left ear hearing loss is denied.

An effective date earlier than November 30, 2009, for the grant of service connection for coronary artery disease, status post myocardial infraction, is denied.


REMAND

The Veteran essentially contends he has right ear hearing loss and tinnitus as a result of his exposure to excessive noise in service.  As noted above, VA has conceded that the Veteran had excessive noise exposure in service. 

Current VA audiological testing confirms that the Veteran has right ear hearing loss disability for VA purposes, under 38 C.F.R. § 3.385.  With regard to tinnitus, the Veteran contends he has had ringing in his ears since service.  The Board notes that he is competent to report as to observable symptoms such as ringing in his ears, and tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus there is sufficient evidence of current disabilities of right ear hearing loss and tinnitus.

With regard to a relationship between hearing loss and tinnitus and noise exposure in service, the Board notes that the Veteran is competent to report that he was exposed to noise in service and that he has had hearing loss and tinnitus since then.  What is missing from this case is competent medical evidence linking his current right ear hearing loss disability and/or tinnitus to exposure to excessive noise in service.  At the VA examination in April 2010, the examiner opined that the Veteran's hearing loss was less likely as not (less than 50/50  probability) caused by or a result of service.  For rationale, the examiner indicated that the Veteran had normal hearing thresholds at discharge and no significant documented change in in hearing thresholds during active duty.  With regard to tinnitus, it was noted that the Veteran reported that tinnitus had an onset several years ago and could not provide any further specific information regarding tinnitus.  It was also noted that in a private record from March 2001, the Veteran complained of tinnitus bilaterally for the last couple of weeks.  The examiner opined, based on the documented normal hearing thresholds at discharge and the onset of tinnitus occurring in 2001 - much after service, that the Veteran's tinnitus was less likely as not related to service.

The Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   After reviewing the April 2010 VA examination report, the Board concludes that such examination/opinion is inadequate for the issues being remanded.  Specifically, the rationale rendered was inadequate, as the examiner did not explain what the finding that the Veteran did not have a significant change in hearing from pre-induction testing to separation testing, has to do with whether his current right ear hearing loss disability is related to service.  See, e.g., Hensley v. Brown, supra (when a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.)  In addition, the examiner did not acknowledge the Veteran's competency to report exposure to noise in service and that he has had hearing loss and ringing in his ears since then.  

Thus, the matter should be remanded in order to obtain a supplemental opinion, or if not available, another VA examination with opinion.  The VA examiner should be advised as to the Veteran's competency to report lay-observable events (exposure to noise in service) and on the presence of symptoms (hearing loss and ringing in the ears), and should again be asked to render an opinion, with supporting rationale, as to whether right ear hearing loss and/or tinnitus may be related to noise exposure in service.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims folder, to include a copy of this remand, to the examiner who conducted the April 2010 VA examination, for a supplemental opinion regarding the claims for service connection for right ear hearing loss and tinnitus.  Request the examiner review the claims folder and note that such review has been accomplished.  If the prior examiner is not available, or is unable to provide a supplemental opinion, forward the claims folder and a copy of this remand to another appropriate examiner(s). 

The examiner should be asked to provide an opinion as to whether the Veteran's right ear hearing loss and/or tinnitus is at least as likely as not (i.e., to a 50-50 or greater degree of probability) causally related to active service; or whether any such a causation or relationship is unlikely (i.e., less than a 50 percent probability).   The examiner should also provide commentary regarding the Veteran's reports of in-service noise exposure and reports of having hearing loss and tinnitus since service.  

The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated, the examiner should clearly and specifically so specify, along with an explanation as to why that is so. 

If the requested opinions cannot be provided without an examination, then such examination should be scheduled for the Veteran and the examiner should be asked to render the requested medical opinion(s) noted above.

2. Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


